Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 April 11, 2012 VIA EDGAR Michael R. Clampitt Senior Counsel U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Oro East Mining, Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed March 1, 2012 File No. 333-177509 Dear Mr. Clampitt: Pursuant to the staff’s comment letter dated March 12, 2012 we respectfully submit this letter on behalf of our client, the Company. Amendment No. 3 to the Company’s Form S-1 was filed with the Securities and Exchange Commission (the “Commission”) via EDGAR on April 10, 2012. The staff’s comments are reproduced in bold italics in this letter, and the Company’s responses to the staff’s comments follow each staff comment.References to page numbers are made to the redlined Amendment No. 2 to the Form S-1. Amendment No. 2 to Registration Statement on Form S-1 General 1. Please revise to include updated financial statements as of and for the period ended December 31, 2011. Refer to Article 8 of Regulation S-X. Also, file an updated consent from your independent accountants. Company response:The Company has updated its financial statements in accordance with Article 8 of Regulation S-X. Michael R. Clampitt April 11, 2012 Page 2 Description of Business Government Approvals and Recommendations, page 42 2. We note your response to prior comment 17 in our letter dated February 9, 2012. However, you have not submitted any copies of documents supporting your belief that the scope of mining activities to which the moratorium applies is limited to open pit mining. Therefore, we partially reissue the comment. Company response: The Company is submitting herewith a letter from its Philippines counsel, dated April 11, 2012, in response to this comment number 2. Financial Statements Note 1(a) - Organization and Business 3. We note your response to prior comment 19 in our letter dated February 9, 2012.However, you have not removed the statement “to primarily meet the demands of the Chinese Government and companies for the mined minerals” from your financial statements, as indicated in your response. Refer to the second paragraph on page F-8.Therefore, we reissue the comment. Company response: The Company has updated its financial statements in accordance with Article 8 of Regulation S-X, and the financial statements do not contain the statement referencing the demands of the Chinese Government and companies for the mined minerals. Part II. Item 15. Recent Sales of Unregistered Securities, page II-2 4. We note your response to prior comment 20 in our letter dated February 9, 2012. With respect to the sales made in reliance upon Rule 506 Regulation D, please tell us whether you filed a Form D with the Commission no later than 15 calendar days after the first date of sale as required by Rule 503 of Regulation D. If not, please provide us with your legal analysis as to why you believe that such filings were not required. Otherwise, remove any reference to Rule 506. Finally, provide us with any materials used to make sales or tell us what information was provided to potential purchasers. Michael R. Clampitt April 11, 2012 Page 3 Company response:The Company will file a Form D with respect to all offerings disclosed under Item 15 not later than April 12.The Company confirms that the only materials and information used to make sales were the Company’s filings with the Commission. Exhibits 5. We note your response to prior comment 22 in our letter dated February 9, 2012.However, we are unable to locate the updated legal opinion, as referenced in your response. In addition, we note that you have not revised the Exhibit table. Therefore, we reissue the comment. Company response: The Company has filed an updated legal opinion as Exhibit 5.1 to the Form S-1. 6. We note your response to prior comment 24 in our letter dated February 9, 2012, which states that you now do not believe that you have a license agreement with Greentech.In light of your prior response dated January 30, 2012 to comment 60 in our letter dated November 22, 2011 and statements on your website to the contrary, please tell us the basis for such belief. Company response: The Company believes that it does not have a license agreement with Greentech because it could not come to a final agreement for a license with Greentech.The Company previously was mistaken that it did have such an agreement.All references to Greentech have been removed from the Company’s website. 7. Your response to prior comment 25 in our letter dated February 9, 2012 is not fully responsive to the comment. We are still unable to locate any documents relating to the Company’s fee simple claim to MPSA 320-2010-XI. Therefore, we partially reissue the comment. Company response: The Company does not have a fee simple claim, and mistook a fee simple claim for the rights it has under the Mineral Production Sharing Agreement.The Company has removed all references to a “fee simple” claim.Please see pages 4, 35 and 42 of the S-1. Please contact the undersigned with any questions, comments or other communications to the Company. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo
